         Case 3:16-cv-01345-AWT Document 164-8 Filed 03/11/19 Page 1 of 3
                                    Exhibit 7

From:             Joel Rohlf
To:               Netter, Brian
Cc:               Ross, Nancy; Nowak, Richard; Webster, Michelle N.; Glickstein, Jed; Heather Lea; Sean Soyars; Scott Bumb
Subject:          RE: Vellali v. Yale Univ. - Deposition Scheduling
Date:             Tuesday, January 22, 2019 6:18:00 PM


Brian-

Below are proposed times for the Plaintiffs’ depositions. Let us know if these do not work. We are
securing a location in New Haven and will let you know in the near future where the Plaintiffs’
depositions will take place.

Feb 4 – 10AM Jim Mancini
Feb 5 – 10AM Nancy Lowers
Feb 6 – 9AM Jan Taschner / 1PM Joe Vellali

I think most of the dates you provided for the witnesses we requested will work, but I will confirm
for certain in the next few days. Regarding Peter Salovey, if his schedule is difficult, Plaintiffs would
prefer to get a date late in the discovery period scheduled and we can discuss whether his
deposition is necessary at a later date. If Defendants refuse to provide a date, we will notice or
subpoena his deposition at some point in March. Given he was one of three members of the
Fiduciary Committee on Investment during his tenure, it is very unlikely we will find his deposition
unnecessary.


Thanks,

Joel

Joel Rohlf
SCHLICHTER BOGARD & DENTON
100 South Fourth Street, Suite 1200
St. Louis, Missouri 63102
Tel: 314-621-6115
Fax: 314-621-7151
www.uselaws.com

This e-mail message is confidential, intended only for the named recipient(s) above and may
contain information that is privileged, attorney work product or exempt from disclosure under
applicable law. If you have received this message in error, or are not the named recipient(s),
please immediately notify the sender at #314-621-6115 and delete this e-mail message from
your computer. Thank you.



From: Netter, Brian [mailto:BNetter@mayerbrown.com]
Sent: Friday, January 18, 2019 10:07 AM
        Case 3:16-cv-01345-AWT Document 164-8 Filed 03/11/19 Page 2 of 3
                                   Exhibit 7

To: Joel Rohlf <JRohlf@uselaws.com>
Cc: Ross, Nancy <NRoss@mayerbrown.com>; Nowak, Richard <RNowak@mayerbrown.com>;
Webster, Michelle N. <MWebster@mayerbrown.com>; Glickstein, Jed
<JGlickstein@mayerbrown.com>; Heather Lea <hlea@uselaws.com>; Sean Soyars
<ssoyars@uselaws.com>
Subject: Vellali v. Yale Univ. - Deposition Scheduling

Joel,

Here’s our proposal for the Vellali depositions. All of these can take place on campus, except for
Shauna King and Michael Peel.

February 13: Julie Kimball
February 14: Sylvia Bedard
February 20: Hugh Penney
February 21: Alex Hetherington
February 27: Kate Castello
February 28: Claudine Alexandre
March 7: Ben Polak
March 12: Caroline Hendel
March 13: Michael Peel (awaiting confirmation)
March 19: Shauna King (Dallas, Tex.)
March 28: Stephen Murphy

As you’ll see, we have provided dates for everybody on your list except Peter Salovey, whose
schedule is extraordinarily difficult. Our expectation is that, given his short tenure on the
committee, the amount of time that has elapsed since that tenure, and the availability of the other
committee members from his tenure, you will realize that deposing President Salovey is
unnecessary. Because that discussion can be based on facts once you have taken other depositions,
we propose tabling Salovey for the time being.

We will also want to incorporate into this schedule depositions of the named plaintiffs. Please let us
know if they can be deposed the week of February 4. As in other cases, we expect that they can be
scheduled for 2 depositions per day.

Thanks,
Brian

__________________________
Brian Netter
Mayer Brown LLP
1999 K Street, NW
Washington, DC 20006
Tel:+1-202-263-3339
Fax:+1-202-263-5236
bnetter@mayerbrown.com
       Case 3:16-cv-01345-AWT Document 164-8 Filed 03/11/19 Page 3 of 3
                                  Exhibit 7




__________________________________________________________________________
This email and any files transmitted with it are intended solely for the use of the individual or entity
to whom they are addressed. If you have received this email in error please notify the system
manager. If you are not the named addressee you should not disseminate, distribute or copy this e-
mail.

Mayer Brown is a global services provider comprising an association of legal practices that are
separate entities, including Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP
(England), Mayer Brown (a Hong Kong partnership) and Tauil & Chequer Advogados (a Brazilian
partnership).

Information about how we handle personal information is available in our Privacy Notice.
